
	

115 S3121 IS: Water Infrastructure Transparency Act
U.S. Senate
2018-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3121
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2018
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Water Pollution Control Act, the Safe Drinking Water Act, and the Water
			 Infrastructure Finance and Innovation Act of 2014 to require maximum open
			 and free competition in procurement for projects receiving assistance
			 under those Acts, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Water Infrastructure Transparency Act. 2.Clean water State revolving fundsSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended by adding at the end the following:
			
 (j)Maximum open and free competitionIn providing assistance from the water pollution control revolving fund of the State established in accordance with this title for a project, the State shall ensure that—
 (1)to the maximum extent practicable, each procurement transaction for the project is conducted in a manner that provides maximum open and free competition;
 (2)in developing the specifications for the project, the recipient considers the use of all materials normally suitable for such a project that are commensurate with sound engineering practices and project requirements; and
 (3)with respect to each solicitation of an offer for procurement for the project, the offer— (A)incorporates a clear and accurate description of the technical requirements for the material, product, or service to be procured; and
 (B)defines the performance or other salient requirements of the procurement..
 3.Drinking water State revolving fundsSection 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) is amended by adding at the end the following:
			
 (5)Maximum open and free competitionIn providing assistance from a State loan fund for a project, the State shall ensure that— (A)to the maximum extent practicable, each procurement transaction for the project is conducted in a manner that provides maximum open and free competition;
 (B)in developing the specifications for the project, the public water system considers the use of all materials normally suitable for such a project that are commensurate with sound engineering practices and project requirements; and
 (C)with respect to each solicitation of an offer for procurement for the project, the offer— (i)incorporates a clear and accurate description of the technical requirements for the material, product, or service to be procured; and
 (ii)defines the performance or other salient requirements of the procurement..
 4.Water Infrastructure Finance and Innovation Act of 2014Section 5028(a) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3907(a)) is amended by adding at the end the following:
			
 (7)Maximum open and free competitionThe Secretary or the Administrator, as applicable, may not provide financial assistance to a project under this subtitle unless—
 (A)to the maximum extent practicable, each procurement transaction for the project is conducted in a manner that provides maximum open and free competition;
 (B)in developing the specifications for the project, the eligible entity considers the use of all materials normally suitable for such a project that are commensurate with sound engineering practices and project requirements; and
 (C)with respect to each solicitation of an offer for procurement for the project, the offer— (i)incorporates a clear and accurate description of the technical requirements for the material, product, or service to be procured; and
 (ii)defines the performance or other salient requirements of the procurement..  